On Motion of Mr. Rutledge Sollicitor for the Complainants upon reading the Master’s Report filed in this Cause. It is Ordered that the same be confirmed and it is hereby confirmed and made absolute and conclusive. And it is also Ordered that either Party may apply to this Court by Petition for future Directions if the same should be necessary. And that the Master be allowed the Sum of Fifty Pounds Current Mony for his extraordinary Trouble in stating the Accounts filed in this Cause.
John Troup Register in Chancery